WOODROUGH, Circuit Judge
(dissenting).
This case presents the situation where a person drives a car out of a side road and makes a left turn onto the concrete of an arterial highway. She moves her car at a slow pace across the path of oncoming traffic and is killed in the ensuing collision. Her speed was about ten miles an hour and the driver who struck her was doubtless going between fifty and sixty — about five or six times as fast. While she drove ten or twelve feet across the concrete to the point of collision, he drove fifty to seventy feet. Necessarily he was that close upon her when she drove onto the concrete in front of him. It seems to me that her act of driving slowly onto the concrete across his path was the act of negligence that caused the collision and death. If anyone will take a car and drive it up to the edge of the concrete of a well-travelled highway, I do not think he will fail to observe the mortal danger involved in slowly driving across the path of closely oncoming traffic unless he is paying no attention and is negligent. That being so, I think the trial court properly directed the jury peremptorily. Any driver of experience knows better than to attempt slow left turns' onto the concrete of arterial highways in front of closely approaching traffic. I see no reason why courts should be blind to the gross negligence of such an act, or why they should permit parties guilty of such negligence to recover damages for the injuries they bring upon themselves. Nor should the common sense of it be blurred by misapplying a doctrine of last clear chance.